On Application for Rehearing.
PER CURIAM.
A reconsideration of this case has confirmed us in the correctness of (the conclusions of law which we expressed in our original opinion herein, but a re-examinat'ion of the facts-has satisfied us that w$ were in error in deducting, $125 from item No. 1 listed on the statement of plaintiff’s alleged indebtedness to the interveners. This error was also made by the district court. *635The reduction was ordered on the basis of a supposed letter written by Nattin to plaintiff, in which he had renounced all claim to his one-half of this item. However, it does not appear from the record that any such letter was testified to, or offered, or filed in evidence. There is some testimony concerning the writing of a letter by Nattin in reference to the second item of $150, listed on the statement, but neither is this letter filed in the record, although the right to so file it was reserved. Doubtless, the testimony concerning this letter, with the reservation to file same in evidence, led the lower court and this court into the error touching the item No. (1) as pointed out herein. The item should have been allowed in full.
We also find that tjiere is a mistake in our former decree as to item No. 9 on the statement of interveners’ claim. In the opinion this item, amounting to $684.80, was found to be correct. In the decree the allowance for the item is $648.60, which is a palpable error.
Interveners are therefore entitled to recover item No. (1), $250, item No. (2) $150, item No. (8) $39.28, item No. (9) $684.80, less a credit of $37.50, due plaintiff for clearing, making the amount due the interveners $1,-086.58.
It is therefore ordered and adjudged that the decree hereinbefore rendered herein be amended so as to read as follows:
It is therefore ordered, adjudged, and decreed that the judgment appealed from be amended, by increasing the judgment in favor of interveners from $922.50 to $1,086.58, and by reducing the judgment in favor of plaintiffs to $1,937.64, and that said judgment as amended be affirmed, the costs of the appeal to be paid equally by plaintiff and interveners.
Rehearing refused.